DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to the amendment filed on 08/27/2021. Claims 1-9 were pending. Claims 4-5 have been cancelled.   Claims 1, 3, 6-8 have been amended. Claims 10-17 have been added. Claims 1-3, 6-17 are now pending.  Claims 1-3, 6-17   are presented for examination. Applicant's arguments have been considered.
Response to Amendment
The rejection of claims 1-9 under 35 U.S.C. § 112 (b) set forth in the Office Action of 05/27/2021 is withdrawn in response to the Amendments filed on 08/27/2021. 
Specification
A substitute specification the claims is required pursuant to 37 CFR 1.125(a) because the newly introduced limitations intermediate layer and intermediate member are not present in description of Drawings and throughout instant Specification. The  structural element  recited in newly introduced limitation are not a new matter and presented in Drawings  and throughout instant Specification as “heat resisting layer” or “heat resistant member”  i.e. not as instantly claimed.
Applicant is invited to amend the instant Specification by  replacing heat resistant on intermediate layer/member or adding the word “intermediate” to corresponding heat resistant layer or member such us “intermediate heat resistant layer”
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the 
Response to Arguments
The provisional rejection of claim 1 on the ground of non-statutory Double Patenting set forth in the Office Action of 05/27/2021 is withdrawn in response to the Amendments filed on 08/27/2021.
Allowable Subject Matter
Claims 1-3, 6-17 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727